



WARNING

The President of the panel hearing this appeal directs that
    the following should be attached to the file:

An order restricting publication in this proceeding under ss.
    486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4       (1)
Subject to
    subsection (2), the presiding judge or justice may make an order directing that
    any information that could identify the complainant or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)       any of the following offences;

(i)   an offence under section 151, 152, 153, 153.1, 155, 159,
    160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273,
    279.01, 279.02, 279.03, 346 or 347,

(ii)  an offence under section 144 (rape), 145 (attempt to
    commit rape), 149 (indecent assault on female), 156 (indecent assault on male)
    or 245 (common assault) or subsection 246(1) (assault with intent) of the
Criminal
    Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it read
    immediately before January 4, 1983, or

(iii) an offence under subsection 146(1) (sexual intercourse
    with a female under 14) or (2) (sexual intercourse with a female between 14 and
    16) or section 151 (seduction of a female between 16 and 18), 153 (sexual
    intercourse with step-daughter), 155 (buggery or bestiality), 157 (gross
    indecency), 166 (parent or guardian procuring defilement) or 167 (householder
    permitting defilement) of the
Criminal Code
, chapter C-34 of the
    Revised Statutes of Canada, 1970, as it read immediately before January 1,
    1988; or

(b)       two or more offences being dealt
    with in the same proceeding, at least one of which is an offence referred to in
    any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect
    of the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)  at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the complainant of the right to make an application for the order; and

(b)  on application
    made by the complainant, the prosecutor or any such witness, make the order.

(3)
In proceedings in respect
    of an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6       (1)
Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15.






CITATION:
R. v. C.T.W., 2011 ONCA 598



DATE: 20110916



DOCKET: C53196



COURT OF APPEAL FOR ONTARIO



Laskin, Armstrong and LaForme JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



C.T.W.



Appellant



Dale E. Ives, for the appellant



Emile Carrington, for the respondent



Heard and released orally:
September 14,
          2011



On appeal from the sentence entered
          on November 16, 2010 by Justice T. David Little of the Superior Court of
          Justice, sitting with a jury.



ENDORSEMENT



[1]

We are not persuaded that a global sentence of 22 months for these
    offences was unfit.  We agree with the Crown that these offences reflect a level
    of domination, humiliation and intimidation that justified the overall
    sentence.  However, we interfere with the sentence because the trial judge
    erred in one of the reasons he gave for giving only 1:1 credit for pre-trial
    custody.

[2]

Sentencing in this case took place before the amendments to s. 719 of
    the
Criminal Code
limiting the amount of credit for pre-trial custody. 
    Moreover, when he sentenced the appellant, the trial judge did not have the
    benefit of this courts decision in
R. v.

Monje
, 2011 ONCA 1,
    [2011] O.J. No. 1.  In that case, LaForme J.A. for this panel, wrote that
    parole ineligibility is a relevant consideration in assessing credit for
    pre-trial custody.  Thus, in refusing to consider the unavailability of parole
    when he assessed the credit to be given to the appellant for his pre-trial
    custody, the trial judge erred.  In
Monje
we increased the credit to 2:1
    and we do so here.  Giving 2:1 credit the appellant has now effectively served
    his sentence.

[3]

Accordingly, leave to appeal sentence is granted, the sentence appeal is
    allowed and the appellants sentence is varied to time served.

John Laskin J.A.

Robert P. Armstrong J.A.

H.S. LaForme
    J.A.


